IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 August 25, 2009 Session

             STATE OF TENNESSEE v. JAMES PARIS JOHNSON

                 Appeal from the Criminal Court for Campbell County
                        No. 12043    E. Shayne Sexton, Judge




               No. E2008-02555-CCA-R3-CD - Filed September 15, 2010


The Defendant, James Paris Johnson, appeals his convictions by a jury in the Campbell
County Criminal Court for aggravated assault, a Class C felony, and public intoxication, a
Class C misdemeanor. The Defendant was sentenced as a Range III, persistent offender to
twelve years in prison for the aggravated assault and to thirty days’ incarceration for the
public intoxication, to be served concurrently. The Defendant contends that (1) the evidence
is insufficient to sustain his conviction for aggravated assault, (2) the trial court erred by
sentencing him as a Range III, persistent offender; and (3) he was denied the effective
assistance of counsel. We hold that the trial court erred by sentencing the Defendant as a
Range III, persistent offender. We affirm the Defendant’s convictions, but we remand the
case for resentencing for the aggravated assault conviction.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
                    in Part; Reversed in Part; Case Remanded

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which D. K ELLY T HOMAS, J R.,
and C AMILLE R. M CM ULLEN, JJ., joined.

Martha J. Yoakum, District Public Defender, and Charles Albert Herman, Senior Assistant
Public Defender (at trial), and Kathy Parrott, Jacksboro, Tennessee (on appeal), for the
appellant, James Paris Johnson.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel West Harmon, Assistant
Attorney General; William Paul Phillips, District Attorney General; Michael Olin Ripley,
Senior Assistant District Attorney General, for the appellee, State of Tennessee.
                                         OPINION

        This case relates to the Defendant’s conviction for the aggravated assault of Chris
Vulganore. At the trial, Mr. Vulganore testified that at about 5:00 p.m. on September 19,
2003, he and his sister and brother-in-law, Patty and Paul Matheney, were having a late lunch
at the restaurant at Sugar Hollow Boat Dock in Campbell County. He said that although he
was a resident of Kentucky, he came to Tennessee often to visit his family. He said that he
had not met or spoken to the Defendant before that day.

       Mr. Vulganore testified that the Defendant, two men, and a woman entered the
restaurant and were seated about twenty to twenty-five feet away at a table to his left. One
of the men asked him if he knew the type of fish that was mounted on the wall. Mr.
Vulganore said that he thought it was a tarpon but that his brother-in-law thought it was
something else. He said he and the man discussed the fish for a few seconds and the
conversation ended. He said that about eight to twelve minutes later, as he was finishing his
meal, he was struck on the back and side of his head. He said he was stunned and was not
sure what was happening. He said he heard his sister ask something such as, “Why did you
hit my brother?” Mr. Vulganore said that the Defendant stepped close to his side and that
he grabbed the Defendant’s left wrist and placed it in a wrist lock. He said he knew he had
to stand or he would be hit again. He said he placed his hand on the Defendant’s chest as he
rose. He said the Defendant reached into his pocket and said he was going to cut the victim’s
“frigging throat.” He said he shoved the Defendant back and told the Defendant they should
go outside if the Defendant wanted to fight. He said that the Matheneys started to step
between them and that the owner of the restaurant, Charles “Charlie” Stout, ran to them and
pushed them apart. He admitted that he did not see who hit him until after he had been
struck. He said he not see a knife at that point.

        Mr. Vulganore testified that Stout told him to sit down about three times and then took
the Defendant out the right side door. He said he could see the Defendant and Stout through
the windows. He said he could not hear well at first because the door was closed. He said
he next saw the Defendant waving a knife and heard the Defendant screaming, although the
Defendant’s words were unintelligble. He said he believed the Defendant was trying to
return to the restaurant. He said he remarked about the Defendant, “He’s gonna get his self
cut.” He said he believed at the time that if the Defendant could have gotten past Stout, the
Defendant would have come inside the restaurant to “get” him. He said he looked around
“for a chair or something” because he believed the Defendant was going to come into the
restaurant. He said he observed the Defendant’s trying to get past Stout and walking around
the building to try coming in through another door. He said it looked as if Stout were trying
to talk to the Defendant and calm him. He said the Defendant never came back inside the
restaurant.

                                              -2-
       Mr. Vulganore testified that the police arrived and that one officer had a dog and
another officer placed his hand on his gun. He said the Defendant still held the knife. He
said he could not hear the conversation. He said that his head swelled slightly where he was
struck but that he did not receive any medical treatment or miss work because of the injury.
He said he did not know of any reason why the Defendant would have attacked him,
threatened to cut him, or displayed the knife.

        On cross-examination, Mr. Vulganore testified that two men and a woman sat with
the Defendant and that he did not see who hit him. He said that when he was seated at the
table at the restaurant, the Defendant’s back was to him. He said the aisle was on the
opposite side of where he was seated and that he did not notice the Defendant’s walking
toward him. He said that as soon as he was struck, the Defendant stepped beside him. He
said he did not know if the Defendant hit him with a palm or a fist, but he said he was
stunned “a little.” He agreed that after he was struck, he grabbed the Defendant’s left wrist,
twisted the Defendant’s hand around and down, and put his hand on the Defendant’s chest.
He said that as soon as he grabbed the Defendant’s left wrist, the Defendant reached into the
Defendant’s right pocket and said he was going to cut the victim’s throat. He agreed that at
the preliminary hearing he testified that after he released the Defendant’s arm, he asked the
Defendant, “What the hell is going on?” He said that by the time Stout reached them, he no
longer had hold of the Defendant. He said that after Stout and the Defendant went outside,
he did not continue his meal but stood and watched. He did not remember a partition in the
restaurant, and he said that the view was open in front of him all the way to the wall. He said
it took the police between eight to fifteen minutes to arrive. He said that he drank two beers
with his dinner but that his sister and brother-in-law did not drink any beer.

       Paul Matheney testified that he resided in Ohio but that he had owned property in
Campbell County for about twelve years. He said that he visited the property about three
times a month. He said that before September 19, 2003, he had been to the restaurant at
Sugar Hollow Boat Dock several times. He said that he did not know the Defendant and had
never seen the Defendant before September 19. He said that one man and one woman
accompanied the Defendant. He said the Defendant struck the victim in the face and said,
“You better watch your mouth,” or, “Watch what you’re saying.” He said the victim grabbed
the Defendant’s wrist, stood, and asked, “What are you doing?” Mr. Matheney said that the
Defendant replied, “I’ll cut your head off, I’ll slit your throat,” and that the Defendant “kept
pawing at his pocket.” He said the Defendant did not pull out a knife. He said that the
victim released the Defendant and pushed the Defendant away. He said he was trying to
keep his wife, the victim’s sister, from getting between the Defendant and the victim. He
said that Stout ushered the Defendant out the front door of the restaurant. He said the
Defendant tried to return to the restaurant.



                                              -3-
       Mr. Matheney testified that the Defendant pulled a knife and Stout said, “You’re not
coming back in the building.” He said that Stout tried to get the Defendant to return to his
boat. He said that the Defendant started to leave but then went to the back door in an attempt
to reenter the restaurant and that Stout stopped him. He said the Defendant returned to the
front of the restaurant, waving his knife and yelling that he was going to slit the victim’s
throat and cut off the victim’s head. He said that his wife called the police and that he was
present when they arrived. He said he did not see what occurred between the police and the
Defendant. He said the Defendant did not threaten him, his wife, or Stout. He said that
during the conversation about the fish on the wall, the Defendant “never said a word.”

        On cross-examination, Mr. Matheney testified that the victim was hit “in the face . .
. up the side of the head.” He said that Stout did not stay outside with the victim the entire
time, but walked into the restaurant and back outside a few times. He said that he was able
to hear “bits and pieces” of the conversation between the Defendant and Stout. He confirmed
that the victim never went outside and that the Defendant never came inside. He guessed it
took the police ten to fifteen minutes to arrive. He said that he had not finished his meal and
did not resume eating until after the Defendant was arrested.

        Patricia Matheney testified that the victim was her brother. She said the Defendant
came into the restaurant alone and joined two men and a woman who were already seated.
She said that after the conversation about the fish, the man who had asked about it
apologized for interrupting their dinner. She said there was no argument or disagreement.
She said that when she was seated, her back was to the Defendant. She said she saw the
Defendant walk beside her, reach out, and hit the victim once. She said the sound of the
blow was louder than a slap. She said she also heard the Defendant say he was going to cut
the victim. She said that she did not see a knife but that the Defendant “fumbled in his
pocket.” She said that after Stout pulled the Defendant outside, she was able to view clearly
what happened. She said she went to stand “right in front of the doors,” and she could hear
every word being said. She said the Defendant said, “I’m going to slit his f------ throat from
here to here,” and pulled a knife out of his pocket and opened it. She said that Stout told the
Defendant, “No, no, no, no, we’re not gonna do that.” When asked whether the Defendant
tried to re-enter the restaurant, she said that he paced back and forth between the restaurant
doors, that he tried to enter the back door, and that Stout stopped him. She said that she
asked a woman at the restaurant to use a telephone and that she called the police. She said
the Defendant did not threaten her, Mr. Matheney, or Stout, although he was “aggressive”
toward Stout.

       On cross-examination, Ms. Matheney testified that the Defendant struck the victim
with “a very hard slap across the face” but that the blow did not knock the victim out of the
chair. She said that although she walked up to the front door, everyone else stood behind her.

                                              -4-
She said that Stout never came back inside the restaurant and that the victim did not leave
the restaurant until the police arrived. She said that she did not go outside until the
Defendant was apprehended.

        Deputy Darrell Monger of the Campbell County Sheriff’s Office testified that he
responded to the call at the Sugar Hollow Boat Dock on September 19, 2003, between 5:00
p.m. and 6:00 p.m. He said auxiliary deputy Josh Monday, who was no longer employed by
the sheriff’s office at the time of the trial, rode with him. He said there had been a report that
a man armed with a knife was on the dock. He said he harnessed his K-9 dog. He said a
long ramp led to the main dock area. He said that as he walked down to the main dock, he
saw a woman standing behind the closed door at the front of the restaurant, pointing to his
right. He said he and the dog walked to the right of the dock, with Deputy Monday following
behind, and saw the Defendant standing close to the boat slips. He said that a small section
of dock led from the main dock to the boat slips and that he had to cross that section to reach
the Defendant. He said the Defendant was waving a knife back and forth and repeating, “I’ll
kill the son of a b----.” He said that he told the Defendant to drop the knife in a forceful
voice but that the Defendant refused. He said he reluctantly released his dog because he was
afraid that the dog and the Defendant would end up in the water and that someone might
drown. He said he pleaded with the Defendant for “another minute or so.” He said that the
Defendant never dropped the knife but that the Defendant folded the knife and handed it to
him. Deputy Monger identified the knife as the one he retrieved from the Defendant, and it
was received into evidence.

        Deputy Monger testified that the Defendant had a strong odor of alcohol. He said that
after he took the Defendant into custody, he and Deputy Monday had to help him balance
because he staggered. He said they had to help him “quite a bit” to get up the ramp to the
patrol car. He said the Defendant’s speech was slurred. He said no other force was required
to subdue the Defendant. He said that he did not observe any injuries or marks on the
Defendant.

       Deputy Monger testified that he appeared in Campbell County Criminal Court on
August 24, 2004, in anticipation of the trial of this matter. He said the trial did not take place
that day because the Defendant failed to appear. The order setting the trial for August 24,
2004, and the order of conditional forfeiture on bond reciting the Defendant’s absence from
court that day were received into evidence.

        On cross-examination, Deputy Monger testified that he could not remember how long
it took him to respond to the call at Sugar Hollow Boat Dock. He said that the main dock
included the restaurant and store and that a walkway surrounded them. He said that a ramp



                                               -5-
connected the main dock to the boat slips and that the Defendant was near the boat slips. He
said that neither he nor Stout charged the Defendant with assault.

       The Defendant did not testify or present any witnesses on his behalf. The jury was
instructed on the charged offense of aggravated assault and on the lesser included offenses
of attempted aggravated assault, assault, and attempted assault. The jury convicted the
Defendant of aggravated assault and of public intoxication.

                                                I

       The Defendant contends that the evidence is insufficient to support his conviction for
aggravated assault because the victim was not within the “zone of danger” when he displayed
his knife and because, as a result, the victim was not in imminent fear of death or bodily
harm. The State contends that the “zone of danger” theory is inapplicable to aggravated
assault and that the evidence is sufficient to support the Defendant’s conviction. We agree
with the State.

        Our standard of review when the sufficiency of the evidence is questioned on appeal
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This means that we may not reweigh
the evidence, but must presume that the jury resolved all conflicts in the testimony and drawn
all reasonable inferences from the evidence in favor of the state. See State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).

        The offense of aggravated assault as charged in this case required that the State prove
beyond a reasonable doubt that (1) the Defendant “[i]ntentionally or knowingly cause[d]
another to reasonably fear imminent bodily injury[,]” and that (2) the Defendant “use[d] or
display[ed] a deadly weapon . . . .” T.C.A. §§ 39-13-101(a)(2), -102(a)(1)(B) (2003). A
person acts intentionally when his conscious objective or desire is to engage in the conduct
or cause the result. T.C.A. § 39-11-106(a)(18). A person acts knowingly when he is aware
of the nature of his conduct or that the circumstances exist or that he is aware that his conduct
is reasonably certain to cause the result. T.C.A. § 39-13-101(a)(20). A bodily injury
includes a cut or disfigurement. T.C.A. § 39-11-106(a)(2). A deadly weapon is anything
made, designed, or used for the purpose of inflicting death or serious bodily injury. T.C.A.
§ 39-11-106(a)(5)(A)-(B). Proof of a victim’s fear may be inferred from circumstantial
evidence. See State v. Stroud, No. W2006-01945-CCA-R3-CD, Shelby County (Tenn. Crim.
App. Oct. 29, 2007) (citing State v. Larry Allen Whited and William Henry Rutherford, No.
M2005-00167-CCA-R3-CD, Sumner County (Tenn. Crim. App. Mar. 7, 2006), app. denied
(Tenn. Aug. 28, 2006)), app. denied (Tenn. Apr. 28, 2008).

                                               -6-
        Our supreme court has held that regarding the offense of reckless endangerment, “the
term ‘zone of danger’ may be employed to define that area in which a reasonable probability
exists that the defendant’s conduct would place others in imminent danger of death or serious
bodily injury if others were present in that zone or area.” State v. Payne, 7 S.W.3d 25, 28
(Tenn. 1999). The zone of danger does not require the victim’s knowledge of the imminent
danger of death or serious bodily injury. Rather, the zone of danger can be applied in
reckless endangerment cases to victims who are unaware of the danger. See State v. Moore,
77 S.W.3d 132, 135-36 (Tenn. 2002). In contrast, aggravated assault committed by placing
one in reasonable fear of imminent bodily injury by use or display of a deadly weapon
requires that the victim have a fear or a reasonable apprehension of being harmed. See State
v. Jones, 789 S.W.2d 545, 550-551 (Tenn. 1990).

       The Defendant acknowledges that Tennessee courts have not adopted a zone of danger
approach for aggravated assault committed by placing one in reasonable fear of imminent
bodily injury by use or display of a deadly weapon. He contends, however, that we should
adopt a zone of danger approach in this context because “the same theory of a zone within
which it is reasonable for one to be fearful of bodily injury should apply when a deadly
weapon is displayed at a distance away from the victim.”

        Imminent danger is an immediate, real threat to one’s safety. See Black’s Law
Dictionary (8th ed. 2004). Causing another reasonably to fear imminent bodily injury is an
element of assault. See T.C.A. § 39-13-101(a)(2). An aggravated assault requires an assault
and either serious bodily injury or the use or display of a deadly weapon. See § T.C.A. 39-
13-102(a)(1)(A)-(B). The presence of danger element of reckless endangerment is not the
same as the reasonable fear element of aggravated assault. See Moore, 77 S.W.3d at 135.
The point at issue is not whether the victim was within a certain physical area within which
he might be harmed even if he was unaware of the danger, but whether his fear of imminent
bodily injury was reasonable. In order to create a reasonable fear, the danger of bodily injury
to the victim must be imminent.

        The restaurant owner had to physically remove the Defendant from the restaurant.
The Defendant drew his knife and shouted that he was going to kill the victim and cut the
victim’s throat. The Defendant tried to enter the restaurant after being removed. The record
reflects that only the restaurant owner’s actions kept the Defendant from entering the
restaurant where he could have attacked the victim. The Defendant’s argument confuses the
zone of danger in reckless endangerment with the element of reasonable fear of imminent
bodily injury in aggravated assault. The victim’s fear of imminent bodily injury in this case
was reasonable, and we decline to apply a zone of danger approach to the aggravated assault
in this case.



                                              -7-
       Taken in the light most favorable to the State, the evidence at the trial showed that the
Defendant struck the victim in the head and told the victim he was going to cut the victim’s
throat. The Defendant reached into his pocket to retrieve his knife. The owner of the
restaurant where the altercation occurred had to step between the Defendant and the victim
and pull the Defendant from the building. The victim believed that the Defendant was going
to gain entry to the restaurant and looked for a “chair or something” to defend himself.
Outside the restaurant, the Defendant brandished his knife and made attempts to re-enter the
building while shouting that he was going to kill the victim and cut the victim’s throat.
When the police arrived, the Defendant was still waiving his knife and threatening to kill the
victim, although by this time the Defendant moved farther away from the restaurant. We
conclude that a rational trier of fact could have found that the Defendant intentionally or
knowingly caused the victim to fear imminent bodily injury by displaying the knife and
threatening to kill the victim. We hold that the evidence is sufficient to support the
Defendant’s conviction for aggravated assault.

                                               II

       The Defendant contends that the trial court erred in sentencing him as a Range III,
persistent offender instead of as a Range II, multiple offender because the State did not
submit certified copies of prior federal convictions at the sentencing hearing. The State
contends that the trial court correctly determined that the Defendant’s prior convictions
established him as a Range III, persistent offender.

        At the sentencing hearing on March 24, 2008, Misty Thompson, a probation officer,
testified that she prepared the Defendant’s presentence investigation report. She said she
gave the Defendant a questionnaire and later interviewed him. She said the Defendant
completed the questionnaire himself, although she made notes on it in a few places. She said
that the Defendant listed several prior offenses, including five federal convictions and two
state felony convictions. She said the federal convictions were for the following: bank
robbery in 1967, possession of a firearm in 1974, possession of a firearm in 1976, escape in
1979, and “possession of a counterfeit” in 1981. She said the Defendant’s state convictions
were for escape in 1987 or 1988 and for second degree murder in 1988. She said that she
obtained copies of the judgments of conviction from the Federal Probation Service but that
she was unable to obtain certified copies due to their ages. The certified copies of the
Defendant’s state convictions were received into evidence, and the uncertified copies of the
federal judgments were marked for identification.

        Reverend Cecil Johnson testified for the defense that he was the Defendant’s brother.
He said that if the Defendant were allowed an alternative sentence, the Defendant would live
in a furnished house next door to him. He said that if the Defendant were placed under house

                                              -8-
arrest, he and two brothers who lived nearby would provide good support for the Defendant.

       Reverend Johnson testified that the Defendant had undergone knee surgery, had a
heart problem, and possibly had some type of cancer. He said he would transport the
Defendant to a probation officer. He said that since the offenses, the Defendant was doing
well and had been staying at home. He said the Defendant helped with their mother when
she was dying. He said he and his family owned several businesses in the community,
including an auto parts store, a home supply store, a tire store, and a lumber business.

        On cross-examination, Reverend Johnson testified that his son owned the property
where the Defendant would live. He said the Defendant lived at that house on occasion
before the sentencing hearing, although he was “off” and “back some.” He did not know
where the Defendant went when he was not living at the house. He said that when the
Defendant was released from prison the last time, the Defendant lived with their mother. He
said that at the time of the offenses in this case, the Defendant lived on a houseboat. He said
that the Defendant lived in the house next door from 2007 until he turned himself in. He said
he was unaware that the Defendant had outstanding warrants or that the Defendant failed to
appear at his first trial in August 2004.

       The trial court stated that it considered the presentence report and the documents filed
by both parties, and it sentenced the Defendant to thirty days in jail for public intoxication.
The court refused to consider the federal judgments because the copies were not certified.
However, the court relied on the Defendant’s admissions in the presentence report
concerning his federal convictions and found that the Defendant had sufficient convictions
to be sentenced as a persistent offender. In addition, the court found that based on the
persistent offender status, the Defendant was not a favorable candidate for alternative
sentencing. Applying the 1989 Sentencing Act, the court found that enhancement factor (2)
applied to the Defendant’s sentence because the Defendant had prior convictions beyond
those necessary to establish the appropriate range. See T.C.A. § 40-35-114(2) (2003)
(amended 2005, 2007, 2008, 2009). The court found mitigating factor (1), that no serious
physical injury occurred to a victim. See T.C.A. § 40-35-113(1) (2003). The court found
that confinement was necessary to protect society from the Defendant in this case because
he had a long history of criminal conduct and that measures less restrictive than incarceration
had been applied frequently to the Defendant without success. The trial court sentenced the
Defendant to twelve years in the Department of Correction.

       The Defendant’s judgments of conviction were filed on March 24, 2008. At a May
5, 2008 hearing, the State moved to supplement the record with certified copies of the
Defendant’s federal judgments of conviction, which were marked for identification at the
sentencing hearing. The State informed the trial court that defense counsel was not present,

                                              -9-
but the prosecutor said that he sent defense counsel notice of the hearing. The court granted
the State’s motion and supplemented the record with the certified judgments to “create[] a
paper trail of his admissions . . . on the presentence report.”

        On June 23, 2008, the trial court set aside its May 5, 2008 order and again addressed
the issue on the merits, with counsel for both parties present. In a written order filed June
27, 2008, the trial court granted the State’s motion to supplement the record and stated that
it had concluded all issues concerning sentencing in the Defendant’s case.

       The Defendant argues that this court’s holding in State v. Charles Eberhardt alias
McCoon Eberhardt, No. 03C01-9307-CR-00230, Hamilton County (Tenn. Crim. App. Feb.
17, 1994), prohibited the State from supplementing the record with certified copies of the
federal judgments of conviction. In addition, the Defendant argues that he was tricked into
providing information to the probation officer for the presentence report. The Defendant does
not claim that the State failed to provide the proper notice that it sought a sentence outside
the standard range. Instead, the Defendant challenges the form of the notice.

        Appellate review of sentencing is de novo on the record with a presumption that the
trial court’s determinations are correct. T.C.A. § 40-35-401(d) (2003). As the Sentencing
Commission Comments to this section note, the burden is now on the defendant to show that
the sentence is improper. This means that if the trial court followed the statutory sentencing
procedure, made findings of fact that are adequately supported in the record, and gave due
consideration and proper weight to the factors and principles that are relevant to sentencing
under the 1989 Sentencing Act, we may not disturb the sentence even if a different result
were preferred. State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).

       However, “the presumption of correctness which accompanies the trial court’s action
is conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d
166, 169 (Tenn. 1991). In this respect, for the purpose of meaningful appellate review,

              [T]he trial court must place on the record its reasons for arriving
              at the final sentencing decision, identify the mitigating and
              enhancement factors found, state the specific facts supporting
              each enhancement factor found, and articulate how the
              mitigating and enhancement factors have been evaluated and
              balanced in determining the sentence. T.C.A. § 40-35-210(f).

State v. Jones, 883 S.W.2d 597, 599 (Tenn. 1994).



                                             -10-
       On June 7, 2005, the General Assembly amended the Code sections 40-35-102(6), -
114, -210, and -401. See 2005 Tenn. Pub. Acts ch. 353, §§ 1, 5, 6, 8. The amended statutes
apply to sentencing for offenses committed on or after June 7, 2005. See T.C.A. § 40-35-210
(2006) Compiler’s Notes. For offenses committed before that date, a defendant may elect
to be sentenced pursuant to the amended Sentencing Act by executing a waiver of ex post
facto protections. Id.

       We note that an ex post facto waiver form is in the record on appeal. The Defendant’s
attorney completed the form, but the Defendant did not sign it. At the sentencing hearing,
defense counsel stated that she advised the Defendant not to sign a waiver and that the
Defendant elected to be sentenced pursuant to the pre-2005 Sentencing Act. In the hearing
transcript, the trial court noted that the Defendant was being sentenced under the pre-2005
Act. However, the trial court filed a sentencing memorandum entitled “Sentencing Findings
of Fact for Offenses Committed on or After June 7, 2005.” In its brief, the State asserts that
the record contains the Defendant’s executed ex post facto waiver. The waiver was not
executed because the Defendant did not sign it. Thus, the amended code sections are
inapplicable to the Defendant’s case because the offenses predate the amendments, and the
Defendant did not execute an ex post facto waiver.

        Under the law applicable to the Defendant, unless enhancement factors are present,
the presumptive sentence to be imposed is the minimum in the range for a Class B, C, D, or
E felony. T.C.A. § 40-35-210(c) (2003). Our Sentencing Act provides that, procedurally, the
trial court is to increase the sentence within the range based on the existence of enhancement
factors and, then, reduce the sentence as appropriate for any mitigating factors. T.C.A. § 40-
35-210(d), (e). The weight to be afforded an existing factor is left to the trial court’s
discretion so long as it complies with the purposes and principles of the 1989 Sentencing Act
and its findings are adequately supported by the record. T.C.A. § 40-35-210 (2003), Sent’g
Comm’n Comments; State v. Moss, 727 S.W.2d 229, 237 (Tenn. 1986); see Ashby, 823
S.W.2d at 169.

      The sentencing range for aggravated assault, a Class C felony, is three to six years for
a Range I offender, six to ten years for a Range II offender, and ten to fifteen years for a
Range III offender. T.C.A. § 40-35-112(b)(3), (c)(3) (2003). A multiple offender is a
defendant who has received:

              (1) A minimum of two (2) but not more than four (4) prior
              felony convictions within the conviction class, a higher class, or
              within the next two (2) lower felony classes . . .; or




                                             -11-
              (2) One (1) Class A prior felony conviction if the defendant’s
              conviction is a Class A or B felony.

T.C.A. § 40-35-106(a). A persistent offender is a defendant who has received:

              (1) Any combination of five (5) or more prior felony convictions
              within the conviction class or higher, or within the next two (2)
              lower felony classes, . . .; or

              (2) At least two (2) Class A or any combination of three (3)
              Class A or Class B felony convictions if the defendant’s
              conviction offense is a Class A or B felony.

T.C.A. § 40-35-107(a). For either a multiple offender or a persistent offender, a prior
conviction includes “convictions under the laws of any other state, government or country
which, if committed in this state, would have constituted an offense cognizable by the laws
of this state.” T.C.A. §§ 40-35-106(b)(5), -107(b)(5).

       Persistent offender status requires a finding by the trial court beyond a reasonable
doubt that the Defendant has the requisite prior felonies. Code section 40-35-202 provides:

              If the district attorney general believes that a defendant should
              be sentenced as a multiple, persistent or career offender, the
              district attorney general shall file a statement thereof with the
              court and defense counsel not less than ten (10) days before trial
              or acceptance of a guilty plea; provided, that the notice may be
              waived by the defendant in writing with the consent of the
              district attorney general and the court accepting the plea. The
              statement . . . must set forth the nature of the prior felony
              convictions, the dates of the convictions and the identity of the
              courts of the convictions. The original or certified copy of the
              court record of any prior felony conviction, bearing the same
              name as that by which the defendant is charged in the primary
              offense, is prima facie evidence that the defendant named
              therein is the same as the defendant before the court, and is
              prima facie evidence of the facts set out therein.

The statute requires at a minimum that the State file “(1) written notice, (2) clearly expressing
the State’s intention to seek sentencing outside of the standard offender range, (3) setting
forth the nature of the prior felony conviction, the dates of the convictions, and the identity

                                              -12-
of the courts of the convictions.” State v. Livingston, 197 S.W.3d 710, 713-14 (Tenn. 2006).
The purpose of the statutory notice requirement is to provide a defendant with fair notice that
he or she is subject to greater than the standard sentencing range, to facilitate plea
agreements, to enable the defendant to make an informed plea, and to aid trial strategy. State
v. Adams, 788 S.W.2d 557, 559 (Tenn. 1990); State v. Taylor, 63 S.W.3d 400, 412 (Tenn.
Crim. App. 2001). Our supreme court has held that “perfect” notice is not required, but fair
notice must be provided. Livingston, 197 S.W.3d at 713. This means that “when the State
has substantially complied with Section 40-35-202(a), an accused has a duty to inquire about
an ambiguous or incomplete notice and must show prejudice to obtain relief.” Taylor, 63
S.W.3d at 412. However, the State’s failure to file any notice is grounds for re-sentencing.
State v. Carter, 121 S.W.3d 579, 585 (Tenn. 2003); see State v. Pender, 687 S.W.2d 714,
719-20 (Tenn. Crim. App. 1984).

        A notice to seek enhanced punishment is not contained in the record. The record
reflects that the State filed notices of its intent to offer evidence of other crimes, wrongs, or
acts pursuant to Tennessee Rule of Evidence 404(b) and of its intent to impeach the
Defendant with prior convictions under Tennessee Rule of Evidence 609(a)(3). In its 404(b)
notice, the State listed the Defendant’s failure to appear at trial on August 24, 2004, his flight
to avoid prosecution, his subsequent arrest, the trial court’s order of forfeiture of bond, and
the sheriff’s intake sheet. The State did not refer to the Defendant’s prior federal or state
convictions. In the 609(a)(3) notice, the State wrote that it intended to impeach the
Defendant with his “prior convictions[,]” but the convictions it intended to use were not
listed.

        After conducting the presentence investigation, probation officer Misty Thompson
filed a memorandum with the court listing the Defendant’s federal record of convictions.
Ms. Thompson wrote, “The following information was obtained from the U.S. Probation
Office. This is the correct Federal Prior Record discovered and what the courts should
consider in addition to the Claiborne County, TN convictions.” In response, the Defendant
filed a Motion in Limine and/or Motion to Strike Ms. Thompson’s memorandum to the court
because the memorandum did not comply with the notice requirements of Code section 40-
35-202. At the sentencing hearing, defense counsel objected to the admission of the federal
convictions because the State did not provide certified copies. Defense counsel stated that
the State filed certified copies of only the Defendant’s Tennessee convictions. The following
exchange occurred:

               THE COURT:                    Did you file a notice?

               THE STATE:                    I filed a notice, your Honor, on the
                                             – with the discovery notice. It’s in

                                              -13-
                   the file, your Honor, in the
                   enhancement notice. It lists the
                   United States District Court as the
                   Court of conviction, the date of
                   conviction and the convictions
                   themselves.

DEFENSE COUNSEL:   Your Honor, I have Statute Number
                   40-35-202 that says, “The original
                   or certified copy of the court record
                   of any prior felony conviction
                   bearing the same name as that by
                   which the defendant is charged in
                   the primary offense is prima facie
                   evidence.” And that’s the only way
                   he can get prima facie evidence in
                   . . . the case law says that those
                   certified copies make prima facie,
                   and he doesn’t have prima facie.
                   He can’t bring it in based on
                   hearsay of what somebody read or
                   what somebody talked to, because
                   that’s still hearsay . . . without those
                   certified copies, he can’t cure his
                   hearsay, and . . . we’re asking to go
                   forward on these two convictions.”

THE COURT:         Well, I still – I still haven’t found
                   your notice, the –

THE STATE:         It’s in the –

THE COURT:         I know – I’m familiar with the
                   procedure. It would be on your
                   discovery notice?

THE STATE:         Yes, your Honor.




                    -14-
               THE COURT:                    Shasta, see if you can find a notice
                                             on there.      It’s the notice of
                                             discovery.

        The record contains no evidence that the State’s notice of discovery was ever found
or filed. Pursuant to Code section 40-35-202, the notice of enhancement must be provided
at least ten days before trial. Ms. Thompson’s memorandum did not meet the threshold
requirements of fair notice. Although the memorandum listed the Defendant’s federal
convictions, the dates of conviction, and the convicting courts, it did not clearly express the
State’s intention to seek sentencing outside of the standard offender range. See State v.
Livingston, 197 S.W.3d at 713-14. The memorandum merely stated that the court should
consider the convictions, not that the State sought to enhance the Defendant’s punishment
range. Because the State did not comply with the statutory notice requirement of Code
section 40-35-202, the Defendant should not have been sentenced above the standard range.
Therefore, the trial court erred when it enhanced the Defendant’s punishment range based
upon his prior convictions. As a result, it was also error for the trial court to accept certified
copies of the federal judgments to support the improper enhancement of the Defendant’s
sentencing range. The Defendant must receive a new sentencing hearing as a Range I,
standard offender.

                                               III

        The Defendant contends that he received the ineffective assistance of counsel at the
trial. The State contends that the Defendant’s counsel was not ineffective. We agree with
the State.

        The Defendant filed a motion for new trial in which he alleged that one of the jurors
was disqualified from serving because she resided in Kentucky, that he was prejudiced by
trial counsel’s lack of reasonable diligence in discovering that the juror resided in Kentucky,
and that he was entitled to a new trial. In an amended motion for new trial, the Defendant
contended that he received the ineffective assistance of counsel at the trial level and that the
State’s control of the court docket violated his constitutional and statutory rights.

       At the hearing on the amended motion for new trial, the Defendant testified that he
first met with appointed trial counsel in counsel’s office. He said the meeting lasted ten
minutes. He said that he informed counsel about witnesses to the incident at Sugar Hollow
Boat Dock but that to his knowledge, counsel did not interview them. He said that in June
2007, after he turned himself in, counsel came to the jail at least twice, and perhaps three
times. He said that he again told counsel about the witnesses, but he did not know their
names. He said he suggested that trial counsel consult Charlie Stout, the restaurant owner.

                                              -15-
He guessed the total amount of time he spent talking to counsel was between one and
one-half and two hours.

         The Defendant testified that a probation officer brought him a form and asked him to
fill it out. He said that he asked if he needed his attorney but that the probation officer
responded that she “didn’t think so.” He said the probation officer said that the form would
not be used for anything other than expediting the presentence report and that nothing in it
would be used against him. He said he did not see trial counsel during the meeting with the
probation officer or during the time he took to complete the presentence questionnaire.

       The Defendant testified that trial counsel did not call any witnesses. He said that
counsel did not personally interview any witnesses but that counsel mentioned that a person
from counsel’s office spoke with Charlie Stout. He said that none of the people with whom
he was seated at the restaurant were called as witnesses. He said that those people witnessed
what occurred inside the restaurant but that they did not see what happened outside the
restaurant. He said that if the other witnesses had testified, they could have offered a
different story than the victim’s account of the events.

        On cross-examination, the Defendant testified that he knew only the first name of one
of the men with whom he was eating that night. He said he helped sell the man a houseboat
and the man was repaying him by buying dinner. He said that the man’s name was Jerry and
that Jerry was from out of state. He said the other two people at the table were Jerry’s wife
and her brother. He said they lived with Jerry on a houseboat.

       The Defendant admitted that he had been convicted of second degree murder in
Claiborne County. He also admitted that he had been convicted of escape. When asked
whether he was contesting his conviction for bank robbery in a United States District Court,
the Defendant replied that he felt he was being forced to testify against himself, but he
acknowledged that he had been convicted. He also acknowledged two federal weapons
convictions, a conviction for possession of counterfeit currency, and a federal escape
conviction. He reiterated that regarding the preparation of the presentence report, the
probation officer told him that she did not think he needed an attorney, that his answers were
merely to expedite her completing the presentence report, and that nothing would be used
against him. He said she told him the court would review the presentence report, but he did
not agree that she told him that the court would make its sentencing decisions based on it.
He agreed that he knew the trial court would see or hear everything in the presentence report.
He acknowledged that he met “presentence or probation type” people once in 1967 in
preparation for a sentencing hearing in federal court. He said he was sentenced to fifteen
years in that case. He agreed that he spent a lot of time in court and with lawyers and was
familiar with the criminal process. He would not agree that he was not surprised that his

                                             -16-
prior criminal record was used at the sentencing. He said he was told it would not be used
against him.

       The Defendant testified that he remembered the name of the juror with the Kentucky
address was Tammy Cupp. He said he did not know Ms. Cupp nor had he had any contact
with her. He said that he was looking at the jury list while the jury was deliberating and
noted that a juror had a Kentucky address. He said he notified counsel.

        Bill Rutherford testified that he worked in law enforcement for thirty-eight years and
that he was a retired police chief. He said that he served subpoenas on hundreds of people.
He said that he was given a subpoena to serve which listed two addresses for Tammy
Cupp—one in Jellico, Tennessee, and the other in Williamsburg, Kentucky. He said he
found an empty mobile home at the Jellico address. He said he found a neighbor in
Williamsburg, Kentucky, who knew Ms. Cupp, and he said he left the subpoena with the
neighbor. Ms. Cupp called him the next day and accepted the subpoena. He said the
neighbor told him that Ms. Cupp and her husband lived next door but that they were away
from home and at property located between Jellico and Williamsburg, building a new house.
He said the neighbor told him that Ms. Cupp had lived in Williamsburg for over a year. He
said the Cupps’ new house was located in Kentucky and that Ms. Cupp resided in Kentucky.

       On cross-examination, Mr. Rutherford testified that he did not know whether Ms.
Cupp had more than one residence. He said that he had been to the address in Jellico but that
he did not investigate whether she had another residence in Tennessee. He said the subpoena
came from the Defendant’s attorney. He said that he only spoke with Ms. Cupp by
telephone. He said he did know what she looked like and never personally served her with
the subpoena. He admitted that what he knew about where Ms. Cupp resided was based
upon the information he obtained from her neighbor.

       Trial counsel testified for the State that he had been employed as an assistant public
defender since 1990. He said that regarding the Defendant’s claim of ineffective assistance
of counsel, he tried his best to put on a defense. He said that the facts of the case showed that
the victim was not in imminent danger of death or serious bodily injury. He agreed that this
theory was the basis of his cross-examination and that he argued the issue before the jury.
He said he discussed the case and possible defenses with the Defendant. He said that the
Defendant did not testify because of his prior convictions.

       Trial counsel testified the Defendant told him that the victim called the Defendant a
“son of a b----,” that the victim punched him in the stomach, and that the Defendant slapped
the victim. He said that the Defendant stated the victim wanted to go outside to fight. He
said the Defendant told him he pulled out his pocketknife when he was outside but did not

                                              -17-
make any threats to the victim. He said the Defendant stated that he did not go back into the
restaurant and that he was not waving or threatening with the knife when he was outside or
when law enforcement arrived. He said the Defendant admitted that he had been drinking
and that the altercation arose over a fish on the wall. He said he did not think that the
Defendant gave him a list of witnesses because the witnesses were from out of state or the
Defendant did not have their addresses. He did not believe that he talked to the other people
at the Defendant’s table because he had no notes about interviewing them.

       Trial counsel testified that the public defender’s office employed an investigator,
Becky Nolan, who interviewed Charlie Stout and a waitress. He said Nolan made a diagram
of the area. He said Nolan reported the following: The Defendant stated to Charlie Stout
that he had killed before and would kill again and that he would cut the victim from ear to
ear. Stout said that the Defendant was very drunk and that he kept the Defendant from going
back into the restaurant. The Defendant did not have his knife out when he was inside the
restaurant. The victim and the other people at the restaurant were not drinking. Stout had
not experienced problems with the Defendant until about three months before, when people
started staying with the Defendant, partying and getting rowdy. Stout tried to get the
Defendant to return to his boat.

       Trial counsel testified he discussed Nolan’s report with the Defendant. He said the
Defendant denied making the statements about killing the victim and cutting his throat. He
said he thought it was best not to call Charlie Stout as a defense witness. He said that Nolan
was unable to locate any other eyewitnesses and that she did not interview the State’s
witnesses. He said they did not interview the victim’s sister or brother-in-law and that their
testimony at trial did not “add any damning testimony against” the Defendant.

       Trial counsel testified that he first learned that Tammy Cupp had a Kentucky address
after the trial, but he said he did not recall how he learned that information. He
acknowledged that the Defendant may have pointed that out to him while the jury was
deliberating. He said he reviewed the juror list before the trial and during voir dire and did
not see that information. He said he was familiar with the law concerning aggravated assault
and assaultive defenses and that the Defendant’s trial was not the first aggravated assault
case he had handled. He said he advised the Defendant that the victim could not have been
in imminent danger of death or bodily injury because the Defendant was outside. He said all
the proof was that the Defendant was outside when he pulled the knife. He said he thought
there was no testimony from which a jury could construe an aggravated assault and he had
“thought that was a pretty good argument but obviously, it wasn’t.”

       Trial counsel testified that he filed a motion in response to the State’s motion
regarding the Defendant’s prior convictions. He said that as a result of the hearing on the

                                             -18-
motion, he knew that some of the Defendant’s prior convictions would be allowed into
evidence and that it would not have been to the Defendant’s advantage to testify. He said
that he was sure he discussed the convictions with the Defendant. He said that after the trial,
he told the Defendant that the process would be to complete paperwork for the presentence
report and that he would set a date for the sentencing hearing. He said he told the Defendant
that he would get the presentence report and review it with the Defendant before the hearing.
He said that to the best of his recollection, he did so. He said that he no longer represented
the Defendant at the time of the sentencing hearing. He said that if he had to do the trial over
again, he would not make any changes. He said he thought that his argument was a good one
and that the facts, even from the State’s side, were favorable to his argument.

        On cross-examination, trial counsel testified that he did not know how many cases the
public defender’s office handled the previous year, but he said that they handled about twenty
to thirty cases every Tuesday. He said that at the time of the trial, the public defender’s
office employed one investigator. He agreed that he called no witnesses. He said that no one
was able to interview any of the people at the Defendant’s table because the Defendant did
not provide names or addresses or any means by which to locate them. He said that if the
Defendant provided information, he would have tried to contact the witnesses. He agreed
that Charlie Stout was present at the trial but that the State did not call him as a witness. He
agreed that he could have called Stout as a witness for the defense, but he said that the
testimony was not in dispute: the knife did not come out of the Defendant’s pocket until he
was outside the restaurant, and the Defendant was outside with Stout until Deputy Monger
arrived. He acknowledged that he offered no testimony to rebut that the victim had a clear
view of what transpired outside the restaurant. He agreed that the crux of the case was the
knife. He did not recall whether he cross-examined the victim about whether the victim
feared for his safety. He said the basis of his defense theory was that everything happened
outside the restaurant and that there was no way the victim reasonably could have been in
imminent fear of death or serious bodily injury. He agreed that he did not personally
interview any of the witnesses because Ms. Nolan interviewed them. He did not recall
whether he cross-examined the victim about a prior inconsistent statement.

        Trial counsel testified that he conducted voir dire with the jury pool and that he
assumed everyone on the jury list was a Campbell County resident. He said he was
unfamiliar with the statute that required the State to file certified copies of prior convictions.
He said that he did not make a motion for a directed verdict or for judgment notwithstanding
the verdict. He agreed that he researched the lesser included offenses that were discussed
before the jury instructions were given. He said he did not offer any type of jury instruction
to the court or request a special instruction. He said he hoped that the Defendant would be
found not guilty of aggravated assault and instead that he would be found guilty of



                                              -19-
misdemeanor assault. He said he also hoped that the Defendant would be acquitted because
the State failed to prove its case.

        Tammy Cupp testified that she resided in Williamsburg, Kentucky, and lived there for
about four or five months. She said that at the time of the trial, she lived at 235 Morton Lane
in Jellico, Tennessee, and was a Tennessee resident. She said she lived at the Morton Lane
address for four or five years. She said the post office box mailing address on the jury
questionnaire was located about fifteen minutes by interstate from her home. She said that
she worked in Kentucky for the Whitley County Board of Education and that she also
managed an apartment complex there. She said she would stay at the apartment complex
during the first week of each month in order to collect the rents. She said that at the time of
the trial, she held a Tennessee driver’s license and was registered to vote in Tennessee. She
said she obtained a Kentucky driver’s license and voter registration about four months before
the hearing on the motion for new trial, when she moved to Kentucky permanently. She
agreed that she did not know the Defendant before the trial and that she had no animosity,
bias, or prejudice against him. She agreed that the verdict was based solely on the evidence
and the law.

        On cross-examination, Ms. Cupp testified that she was staying in Kentucky some at
the time of the trial. She said she managed the apartment building for about seven years. She
said that she and her husband were building a house in Kentucky and planned to move by the
end of the month, which had caused her to obtain a Kentucky driver’s license and voter
registration. She said she no longer traveled between Tennessee and Kentucky. She said that
after she served on the jury, a woman called from the court asking for a mailing address to
send jury pay. She said that she preferred to have the mail delivered to the post office box.
She said she assumed the clerk’s office initially obtained her information from her driver’s
license. She said that when she filled out the court paperwork, she provided her Tennessee
address. She recalled being placed under oath and the trial court’s asking if all the jurors
present were from Tennessee. She said she had lived in Tennessee about four years at that
time.

        When asked her impression of the Defendant’s attorney during trial, Ms. Cupp
testified that she did not understand the question. She said she thought the jury did not get
a lot of information about why the Defendant slapped the victim, other than it involved a
conversation about a fish. She recalled that the jury presented a question to the court during
deliberations about the difference between aggravated assault and assault. When asked if the
jury received guidance about how to resolve that issue, she said that the trial court referred
them to the definitions already given and that they had to make their decision based upon the
testimony.



                                             -20-
       The trial court found that the juror was a Tennessee resident at the time of the trial and
was qualified to serve as a juror. The court accredited trial counsel’s testimony over the
Defendant’s testimony and found that the Defendant received the effective assistance of
counsel. The court concluded that counsel’s performance was not deficient and that
counsel’s decisions during the trial were tactical ones about which the Defendant was
consulted.

        This court has been hesitant to address claims of ineffective assistance of counsel
raised on direct appeal, instead of in post-conviction proceedings. See, e.g., Thompson v.
State, 958 S.W.2d 156, 161 (Tenn. Crim. App. 1997); State v. Anderson, 835 S.W.2d 600,
606-07 (Tenn. Crim. App. 1992). Nevertheless, there is no prohibition against litigation of
ineffective assistance of counsel claims in conviction, as opposed to collateral, proceedings.
See, e.g., State v. Burns, 6 S.W.3d 453, 461-63 (Tenn. 1999) (granting relief in direct appeal
on ineffective assistance of counsel claim).

        The same standard applies to claims of ineffective assistance of counsel raised on
direct appeal. See Burns, 6 S.W.3d at 461 n.5. The burden in a post-conviction proceeding
is on the petitioner to prove the facts of counsel’s alleged error by clear and convincing
evidence. T.C.A. § 40-30-110(f) (2006); Dellinger v. State, 279 S.W.3d 282, 293 (Tenn.
2009). Once a petitioner establishes the fact of counsel’s error, the trial court must determine
whether the errors resulted in the ineffective assistance of counsel. Dellinger, 279 S.W.3d
at 293; see Strickland v. Washington, 466 U.S. 668, 687 (1984).

        On appeal, we are bound by the trial court’s findings of fact unless we conclude that
the evidence in the record preponderates against those findings. Fields v. State, 40 S.W.3d
450, 456-57 (Tenn. 2001). Because they relate to mixed questions of law and fact, we review
the trial court’s conclusions as to whether counsel’s performance was deficient and whether
that deficiency was prejudicial under a de novo standard with no presumption of correctness.
Id. at 457. Post-conviction relief may only be given if a conviction or sentence is void or
voidable because of a violation of a constitutional right. T.C.A. § 40-30-103.

       Under the Sixth Amendment to the United States Constitution, when a claim of
ineffective assistance of counsel is made, the burden is on the petitioner to show (1) that
counsel’s performance was deficient and (2) that the deficiency was prejudicial. Strickland,
466 U.S. at 687; see Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). A petitioner will
only prevail on a claim of ineffective assistance of counsel after satisfying both prongs of the
Strickland test. See Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). The performance
prong requires a petitioner raising a claim of ineffectiveness to show that the counsel’s
representation fell below an objective standard of reasonableness or “outside the wide range
of professionally competent assistance.” Strickland, 466 U.S. at 690. The prejudice prong

                                              -21-
requires a petitioner to demonstrate that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.
at 694. “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Id. Failure to satisfy either prong results in the denial of relief. Id. at 697.

        In Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), our supreme court decided that
attorneys should be held to the general standard of whether the services rendered were within
the range of competence demanded of attorneys in criminal cases. Further, the court stated
that the range of competence was to be measured by the duties and criteria set forth in
Beasley v. United States, 491 F.2d 687, 696 (6th Cir. 1974), and United States v. DeCoster,
487 F.2d 1197, 1202-04 (D.C. Cir. 1973). Also, in reviewing counsel’s conduct, a “fair
assessment of attorney performance requires that every effort be made to eliminate the
distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged
conduct, and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466
U.S. at 689. “Thus, the fact that a particular strategy or tactic failed or even hurt the defense
does not, alone, support a claim of ineffective assistance.” Cooper v. State, 847 S.W.2d 521,
528 (Tenn. Crim. App. 1992). Deference is made to trial strategy or tactical choices if they
are informed ones based upon adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn.
1982); see DeCoster, 487 F.2d at 1201.

        We conclude from our review of the record that the evidence does not preponderate
against the trial court’s findings. The trial court accredited trial counsel’s testimony. The
Defendant claims that trial counsel failed to interview witnesses. However, the Defendant
failed to provide names or addresses of witnesses other than Charlie Stout. No such
witnesses were called to testify at the hearing on the motion for new trial, and the Defendant
has failed to show prejudice. See Black v. State, 794 S.W.2d 752, 757-58 (Tenn. Crim. App.
1990). In addition, defense counsel’s argument that trial counsel did not cross-examine the
victim about an allegedly inconsistent statement made at the preliminary hearing is in error.
The record reflects that trial counsel cross-examined the victim about his preliminary hearing
testimony. We hold that the Defendant was not denied the effective assistance of counsel
and that he is not entitled to relief on this issue.

      In consideration of the foregoing and the record as a whole, we affirm the Defendant’s
convictions, but we remand the case for resentencing for the aggravated assault conviction.


                                                     ___________________________________
                                                     JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -22-